Title: To Thomas Jefferson from S. & J. H. Delap, 6 January 1787
From: S. & J. H. Delap
To: Jefferson, Thomas



Sir
Bordeaux 6 January 1787

In the month of March 1785, Thomas Barclay Esquire appointed by the Honorable Congress of the United States of America to Audit the accounts of the different particulars who transacted business for that honorable body, called upon us for our  accounts, which we furnished him to transmit them, and on which there is a balance due us of £79945. 4. Tournois; we have since been Deprived of any answer, ’tho he gave us every reason to expect we should be immediately paid. We have therefore to request your letting us know, if you have received any orders relative to the payment of our account, or to whom we are to apply for same. Our present situation is such, that it absolutely requires our taking some active measures to extricate ourselves from the Embarras, into which we were plunged by the great advances we enter’d into, for Numbers of Gentlemen on your Continent, who since our misfortunes have never deigned to remit us a Sous or even answer our letters. There is due us by private persons in America upwards of Four hundred Thousand livers Tournois, exclusive of what the Congress owes us, payable in France, and about Three hundred Thousand Dollars that we are possessed of in Loan Office certificates &c. We should esteem it a particular favor when you do us the honor of answering us, to let us know if there is any prospect of this paper ever being paid, and on what footing. For your Government we hand you inclosed Copy of the account settled with Thomas Barclay Esqr. to whom we exhibited the different orders of Congress in vertue of which we made these advances.
We have the honor to be with great respect Sir, Your most obedient Humble Servants,

S & J. H. Delap

